Citation Nr: 0948357	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-18 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease, to include as secondary to service-connected 
disability.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The Veteran served on active duty from November 1972 to 
December 1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from August 2005 and April 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  In November 2008 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed arteriosclerotic heart disease 
did not have its onset in service or within one year 
thereafter and has not been etiologically linked to the 
Veteran's service, any incident therein or to his service-
connected disabilities.

3.  The Veteran's service-connected disabilities are 
posttraumatic stress disorder (PTSD), rated 70 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
peripheral neuropathy of the left and right upper 
extremities, each rated as 20 percent disabling, and 
peripheral neuropathy of the left and right lower 
extremities, each rated as 20 percent disabling.  The 
combined evaluation is 90 percent.  

4.  The evidence of record does not show that the Veteran's 
service-connected disabilities cause him to be unable to 
secure or follow a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease was not incurred in active 
military service; cannot be presumed to have been incurred 
therein; and is not a result of service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for the assignment of TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

In reviewing the Veteran's claim of entitlement to service 
connection for arteriosclerotic heart disease, as well as the 
claim for TDIU, the Board observes that the RO issued VCAA 
notices to the Veteran in March 2005, March 2006, June 2006 
and February 2009 letters which informed him of the evidence 
generally needed to support claims of entitlement to service 
connection; a VCAA notice issued in April 2006 informed him 
of the evidence generally needed to support claims of 
entitlement to TDIU.  All the letters advised him of what 
actions he needed to undertake; and how the VA would assist 
him in developing his claims.  The March 2006 and February 
2009 letters informed him of the evidence needed for the 
assignment of evaluations and effective dates for initial 
awards of service connection.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The March 2005 VCAA notice was 
issued prior to the August 2005 rating decision denying his 
attempt to reopen the claim for service connection for 
arteriosclerotic heart disease and the April 2006 VCAA notice 
was issued prior to the April 2006 rating decision denying 
his TDIU claim.  Thereafter, in a November 2008 decision, the 
Board reopened the Veteran's claim for service connection for 
arteriosclerotic heart disease and remanded the merits of 
claim for further development, as well as the TDIU claim.  
The Board finds that, under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the Veteran regarding what further evidence he should submit 
to substantiate the claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Thus, the Board concludes that the RO 
provided appropriate notice of the information or evidence 
needed in order to substantiate the claims prior to the 
initial decisions.  In view of this, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
these claims.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records, VA medical examination reports and treatment records 
are of record, as well as private treatment records and 
written statements submitted on the Veteran's behalf, and 
were reviewed by both the RO and the Board in connection with 
the Veteran's claims.  

VA examinations with respect to the issues on appeal were 
obtained in July 2005, February 2006, September 2006, and 
April 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the July 2005 VA 
psychiatric, February 2006 psychiatric, and September 2006 
neurological examinations obtained in this case are adequate, 
as they were predicated on a review of the Veteran's claims 
files, medical records and his reported history.  In this 
case, the Board finds that the July 2005 and February 2006 VA 
cardiac examinations were not adequate because it appears 
that the July 2005 examiner's and the February 2006 
examiner's opinions did not adequately address whether the 
Veteran's service-connected PTSD may have aggravated his 
diagnosed arteriosclerotic heart disease in their rationales.  
However, as a result of the November 2008 remand, the Board 
obtained an April 2009 VA examination report providing an 
opinion regarding whether the Veteran's diagnosed 
arteriosclerotic heart disease is aggravated by his service-
connected PTSD.  That opinion was based on a review of the 
Veteran's claims files which included his private treatment 
records, VA treatment records and complete service treatment 
records.  The examiner outlined the Veteran's history and 
gave an opinion based on the pertinent evidence of record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  Thus, there remains no issue as to the substantial 
completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2009).  Any duty imposed on VA, including the duty to assist 
and to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).  

Analysis

The Veteran and his representative contend that his currently 
diagnosed arteriosclerotic heart disease is either the 
proximate result of his service-connected PTSD or is 
aggravated by such.  The Veteran's wife has also alleged that 
his service-connected diabetes mellitus either caused or 
aggravates his arteriosclerotic heart disease.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arteriosclerosis).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Initially, after carefully reviewing all of the evidence of 
record, the Board finds that the preponderance of the 
evidence of record does not demonstrate that the Veteran's 
current arteriosclerotic heart disease had its onset in 
service or within one year of his discharge from service in 
December 1975.  The Board observes that the Veteran's service 
treatment records show no relevant complaints, findings, 
treatment or diagnoses.  VA and private treatment records, 
dating from October 1983 to August 2009 show the earliest 
competent medical evidence of a diagnosed heart condition is 
in a January 1994 VA treatment record noting the Veteran had 
a myocardial infarction in 1988, approximately 13 years after 
his discharge from service.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between the Veteran's current arteriosclerotic heart disease 
and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider a prolonged period without 
medical complaint when deciding a claim).  Moreover, there is 
no competent medical opinion of record etiologically linking 
any currently diagnosed heart condition, to include 
arteriosclerotic heart disease and coronary artery disease, 
to service or any incident therein.

Likewise, although the Veteran and his wife contend that his 
service-connected PTSD and/or diabetes mellitus either caused 
or aggravates his diagnosed heart condition, the Board finds 
that the preponderance of the evidence is against his claim.  
While the evidence reveals that he has a current cardiac 
diagnosis, most often identified as arteriosclerotic heart 
disease or coronary artery disease, the preponderance of the 
competent evidence of record does not etiologically link the 
Veteran's heart condition to his service or to his service- 
connected PTSD or diabetes mellitus.  

In this respect, the Board acknowledges the opinion of the 
Veteran's wife, a registered nurse, that the Veteran's PTSD 
symptoms directly and/or indirectly either caused his heart 
condition or aggravate it.  She also opines that his service-
connected diabetes mellitus contributes to his heart 
condition.  However, the Board finds more probative the July 
2005 VA examiner's opinion and August 2005 addendum, 
specifically finding that the Veteran's diabetes, diagnosed 
10 years after his coronary artery disease, did not cause or 
aggravate such disease, as there had been no significant 
increase in his symptoms since the onset of his diabetes and 
that his PTSD had neither caused nor aggravated his heart 
condition; a February 2006 VA general medical examiner's 
opinion, specifically finding that the Veteran's 
arteriosclerotic heart disease was unrelated to his service-
connected PTSD and preceded the onset of his service-
connected diabetes with no evidence of progression since 
development of diabetes; and the April 2009 VA cardiology 
examiner's opinion that his coronary artery disease was not 
due to his PTSD, and that it was not aggravated by his PTSD 
symptoms.  In this regard, the July 2005, February 2006 and 
April 2009 medical opinions are more persuasive as the 
examiners indicate that they reviewed the Veteran's records 
(July 2005) and/or claims files (February 2006 and April 
2009) in conjunction with the examinations.  Moreover, both 
the February 2006 and April 2009 VA examiners are physicians, 
and while the July 2005 VA examiner is a nurse-practitioner, 
a physician also signed off on the examination report and the 
opinion in the addendum.  Further, all three examiners 
offered rational bases for their conclusions and all 
attributed the Veteran's heart condition to his long history 
of heavy tobacco use and hyperlipidemia.  Although the July 
2005 examiner also associated the Veteran's heart disease to 
his long history of alcohol abuse, later associated with his 
PTSD, the later two examiners did not.  The April 2009 
examiner also attributed his coronary artery disease to a 
strong family history, noting that both parents suffered 
"premature" coronary artery disease.  The examiner further 
specifically noted that while the Veteran's PTSD was one 
factor that made his coronary artery disease symptomatic, it 
did not aggravate it as it did not cause progression of the 
underlying coronary artery disease.  

In contrast, although the Veteran's wife is a registered 
nurse and therefore has the expertise that an average lay 
person would not have regarding medical observations, there 
is nothing in the record that supports a conclusion that her 
observations should outweigh those of the at least 2 VA 
physician examiners and a nurse-practitioner.  The evidence 
of record indicates that she is a labor and delivery nurse 
and there is no evidence that she has specialized knowledge 
in either cardiology or psychiatry.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data).  Moreover, although the Veteran's wife does address 
the Veteran's other risk factors, such as hyperlipidemia and 
his long history of smoking, she also attributes these 
factors to his PTSD without providing any supporting 
objective medical evidence or more than cursory rationales 
for her conclusions.  Finally, the Board finds the objective 
observations of the disinterested VA medical professionals to 
be more probative than the opinion of the Veteran's wife.  
For these reasons, the Board assigns more probative value to 
the July 2005, February 2006 and April 2009 VA examiners' 
findings and conclusions than it does to the opinion of the 
Veteran's wife, a registered nurse.  Evans v. West, 12 Vet. 
App. 22, 26 (1998); Winsett v. West, 11 Vet. App. 420 (1998), 
aff'd 217 F.3d 845 (Fed. Cir. 1999) (unpublished decision), 
cert. denied 120 S.Ct.1251 (2000) (it is not error for the 
Board to value one medical opinion over another, so long as a 
rationale basis for doing so is given).

Although the Veteran believes his currently diagnosed 
arteriosclerotic heart disease is secondary to his service-
connected PTSD, he is not competent to provide evidence that 
requires medical knowledge.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the claim for service connection for 
arteriosclerotic heart disease must be denied.

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

As noted above, the Veteran's service-connected disabilities 
are posttraumatic stress disorder (PTSD), rated 70 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
peripheral neuropathy of the left and right upper 
extremities, each rated as 20 percent disabling, and 
peripheral neuropathy of the left and right lower 
extremities, each rated as 20 percent disabling.  The 
combined evaluation is 90 percent.  Thus, his service-
connected disabilities meet the schedular criteria for a TDIU 
rating (i.e. that a veteran must have one service-connected 
disability rated at 60 percent or higher or two or more 
service-connected disabilities, with one disability rated at 
40 percent or higher, with a combined rating of 70 percent or 
higher) under the provisions of 38 C.F.R. § 4.16(a).  

However, after carefully reviewing the evidence of record, 
the Board concludes that the preponderance of the evidence 
does not demonstrate that the Veteran's service-connected 
disabilities, disregarding his nonservice-connected 
disabilities or previous unemployability, render him unable 
to secure or follow a substantially gainful occupation.  In 
this regard, the Board notes that several treatment records 
show the Veteran was unable to work as a result of his 
nonservice-connected heart condition.  A July 1994 VA 
treatment record shows the Veteran had diagnosed coronary 
artery disease and pulmonary fibrosis and a physician's 
statement that he was totally and permanently disabled and 
unable to work.  Moreover, the February 2006 VA psychiatric 
examiner opines that despite the Veteran's mental health 
symptoms and his moderate/severe PTSD, his mental health does 
not render him unemployable.  The examiner further notes that 
the Veteran and his wife both stated that he could no longer 
drive truck or perform other sedentary jobs because of 
medical and other physical problems.  Medical evidence of 
record indicates that the Veteran's diabetes is well-
controlled with medication and a February 2006 VA general 
medical examination report shows that, while early diabetic 
peripheral neuropathy of the lower extremities was diagnosed, 
physical examination revealed no sensory abnormalities of 
either hand and examination of the feet revealed the reflexes 
to be intact and vibratory sensation to be normal.  
Monofilament testing was also essentially normal.  A 
September 2006 VA examination report also shows that sensory 
testing of the hands was normal with no evidence for 
sustained sensory deficit.  Finally, there is no medical 
evidence of record indicating that the Veteran would be 
completely precluded from employment as a result of his 
service-connected disabilities alone.  The Board finds the 
record does not demonstrate that the Veteran's service-
connected disabilities alone, without consideration of his 
non-service-connected disabilities, are of such severity as 
to solely preclude his participation in all forms of 
substantially gainful employment.  Although the Veteran's 
service-connected disabilities meet the schedular criteria 
for disability percentages for a TDIU under the provisions of 
38 C.F.R. § 4.16(a), the evidence fails to show that these 
disabilities, disregarding his nonservice-connected 
disabilities, render him unemployable, the second criteria 
for a TDIU under 38 C.F.R. § 4.16(a).  Accordingly, a total 
disability rating based upon individual unemployability due 
to service-connected disabilities under the provisions of 38 
C.F.R. § 4.16(a) is not warranted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).




ORDER

Service connection for arteriosclerotic heart disease is 
denied.

Entitlement to a TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


